

114 HR 391 : Global Health Security Act of 2021
U.S. House of Representatives
2021-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 391IN THE SENATE OF THE UNITED STATESJuly 12, 2021 Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo authorize a comprehensive, strategic approach for United States foreign assistance to developing countries to strengthen global health security, and for other purposes.1.Short titleThis Act may be cited as the Global Health Security Act of 2021.2.FindingsCongress finds the following:(1)In December 2009, President Obama released the National Strategy for Countering Biological Threats, which listed as one of seven objectives Promote global health security: Increase the availability of and access to knowledge and products of the life sciences that can help reduce the impact from outbreaks of infectious disease whether of natural, accidental, or deliberate origin.(2)In February 2014, the United States and nearly 30 other nations launched the Global Health Security Agenda (GHSA) to address several high-priority, global infectious disease threats. The GHSA is a multi-faceted, multi-country initiative intended to accelerate partner countries’ measurable capabilities to achieve specific targets to prevent, detect, and respond to infectious disease threats, whether naturally occurring, deliberate, or accidental.(3)In 2015, the United Nations adopted the Sustainable Development Goals (SDGs), which include specific reference to the importance of global health security as part of SDG 3 ensure healthy lives and promote well-being for all at all ages as follows: strengthen the capacity of all countries, in particular developing countries, for early warning, risk reduction and management of national and global health risks.(4)On November 4, 2016, President Obama signed Executive Order No. 13747, Advancing the Global Health Security Agenda to Achieve a World Safe and Secure from Infectious Disease Threats.(5)In October 2017 at the GHSA Ministerial Meeting in Uganda, the United States and more than 40 GHSA member countries supported the Kampala Declaration to extend the GHSA for an additional 5 years to 2024.(6)In December 2017, President Trump released the National Security Strategy, which includes the priority action: Detect and contain biothreats at their source: We will work with other countries to detect and mitigate outbreaks early to prevent the spread of disease. We will encourage other countries to invest in basic health care systems and to strengthen global health security across the intersection of human and animal health to prevent infectious disease outbreaks.(7)In September 2018, President Trump released the National Biodefense Strategy, which includes objectives to strengthen global health security capacities to prevent local bioincidents from becoming epidemics, and strengthen international preparedness to support international response and recovery capabilities.(8)In January 2021, President Biden issued Executive Order 13987 (86 Fed. Reg. 7019; relating to Organizing and Mobilizing the United States Government to Provide a Unified and Effective Response to Combat COVID–19 and to Provide United States Leadership on Global Health and Security), as well as National Security Memorandum on United States Global Leadership to Strengthen the International COVID–19 Response and to Advance Global Health Security and Biological Preparedness, which include objectives to strengthen and reform the World Health Organization, increase United States leadership in the global response to COVID–19, and to finance and advance global health security and pandemic preparedness.3.Statement of policyIt is the policy of the United States to—(1)promote and invest in global health security and pandemic preparedness as a core national security interest;(2)advance the aims of the Global Health Security Agenda;(3)collaborate with other countries to detect and mitigate outbreaks early to prevent the spread of disease;(4)encourage and support other countries to advance pandemic preparedness by investing in basic resilient and sustainable health care systems; and(5)strengthen global health security across the intersection of human and animal health to prepare for and prevent infectious disease outbreaks and combat the growing threat of antimicrobial resistance.4.Global Health Security Agenda Interagency Review Council(a)EstablishmentThe President shall establish a Global Health Security Agenda Interagency Review Council (in this section referred to as the Council) to perform the general responsibilities described in subsection (c) and the specific roles and responsibilities described in subsection (e).(b)MeetingsThe Council shall meet not less than four times per year to advance its mission and fulfill its responsibilities.(c)General responsibilitiesThe Council shall be responsible for the following activities:(1)Provide policy-level recommendations to participating agencies on Global Health Security Agenda (GHSA) goals, objectives, and implementation, and other international efforts to strengthen pandemic preparedness and response. (2)Facilitate interagency, multi-sectoral engagement to carry out GHSA implementation.(3)Provide a forum for raising and working to resolve interagency disagreements concerning the GHSA, and other international efforts to strengthen pandemic preparedness and response.(4)(A)Review the progress toward and work to resolve challenges in achieving United States commitments under the GHSA, including commitments to assist other countries in achieving the GHSA targets.(B)The Council shall consider, among other issues, the following:(i)The status of United States financial commitments to the GHSA in the context of commitments by other donors, and the contributions of partner countries to achieve the GHSA targets.(ii)The progress toward the milestones outlined in GHSA national plans for those countries where the United States Government has committed to assist in implementing the GHSA and in annual work-plans outlining agency priorities for implementing the GHSA.(iii)The external evaluations of United States and partner country capabilities to address infectious disease threats, including the ability to achieve the targets outlined within the WHO Joint External Evaluation tool, as well as gaps identified by such external evaluations.(d)ParticipationThe Council shall be headed by the Assistant to the President for National Security Affairs, in coordination with the heads of relevant Federal agencies. The Council shall consist of representatives from the following agencies:(1)The Department of State.(2)The Department of Defense.(3)The Department of Justice.(4)The Department of Agriculture.(5)The Department of Health and Human Services.(6)The Department of the Treasury.(7)The Department of Labor.(8)The Department of Homeland Security.(9)The Office of Management and Budget.(10)The Office of the Director of National Intelligence.(11)The United States Agency for International Development.(12)The Environmental Protection Agency.(13)The Centers for Disease Control and Prevention.(14)The Office of Science and Technology Policy.(15)The National Institutes of Health.(16)The National Institute of Allergy and Infectious Diseases.(17)Such other agencies as the Council determines to be appropriate.(e)Specific roles and responsibilities(1)In generalThe heads of agencies described in subsection (d) shall—(A)make the GHSA and its implementation and global pandemic preparedness a high priority within their respective agencies, and include GHSA- and global pandemic preparedness-related activities within their respective agencies’ strategic planning and budget processes;(B)designate a senior-level official to be responsible for the implementation of this Act;(C)designate, in accordance with subsection (d), an appropriate representative at the Assistant Secretary level or higher to participate on the Council;(D)keep the Council apprised of GHSA-related activities undertaken within their respective agencies;(E)maintain responsibility for agency-related programmatic functions in coordination with host governments, country teams, and GHSA in-country teams, and in conjunction with other relevant agencies;(F)coordinate with other agencies that are identified in this section to satisfy programmatic goals, and further facilitate coordination of country teams, implementers, and donors in host countries; and(G)coordinate across national health security action plans and with GHSA and other partners, as appropriate, to which the United States is providing assistance.(2)Additional roles and responsibilitiesIn addition to the roles and responsibilities described in paragraph (1), the heads of agencies described in subsection (d) shall carry out their respective roles and responsibilities described in subsections (b) through (i) of section 3 of Executive Order 13747 (81 Fed. Reg. 78701; relating to Advancing the Global Health Security Agenda to Achieve a World Safe and Secure from Infectious Disease Threats), as in effect on the day before the date of the enactment of this Act.5.United States Coordinator for Global Health Security(a)In generalThe President shall appoint an individual to the position of United States Coordinator for Global Health Security, who shall be responsible for the coordination of the interagency process for responding to global health security emergencies. As appropriate, the designee shall coordinate with the President’s Special Coordinator for International Disaster Assistance.(b)Congressional briefingNot less frequently than twice each year, the employee designated under this section shall provide to the appropriate congressional committees a briefing on the responsibilities and activities of the individual under this section.6.Sense of CongressIt is the sense of the Congress that, given the complex and multisectoral nature of global health threats to the United States, the President—(1)should consider appointing an individual with significant background and expertise in public health or emergency response management to the position of United States Coordinator for Global Health Security, as required by section 5(a), who is an employee of the National Security Council at the level of Deputy Assistant to the President or higher; and(2)in providing assistance to implement the strategy required under section 7(a), should—(A)coordinate, through a whole-of-government approach, the efforts of relevant Federal departments and agencies to implement the strategy; (B)seek to fully utilize the unique capabilities of each relevant Federal department and agency while collaborating with and leveraging the contributions of other key stakeholders; and (C)utilize open and streamlined solicitations to allow for the participation of a wide range of implementing partners through the most appropriate procurement mechanisms, which may include grants, contracts, cooperative agreements, and other instruments as necessary and appropriate.7.Strategy and reports(a)StrategyThe President shall coordinate the development and implementation of a strategy to implement the policy aims described in section 3, which shall—(1)seek to strengthen United States diplomatic leadership and improve the effectiveness of United States foreign assistance for global health security to prevent, detect, and respond to infectious disease threats, including through advancement of the Global Health Security Agenda (GHSA), the International Health Regulations (2005), and other relevant frameworks that contribute to global health security and pandemic preparedness;(2)establish specific and measurable goals, benchmarks, timetables, performance metrics, and monitoring and evaluation plans for United States foreign assistance for global health security that promote learning and reflect international best practices relating to global health security, transparency, and accountability; (3)establish mechanisms to improve coordination and avoid duplication of effort between the United States Government and partner countries, donor countries, the private sector, multilateral organizations, and other key stakeholders;(4)prioritize working with partner countries with demonstrated—(A)need, as identified through the Joint External Evaluation process, the Global Health Security Index classification of health systems, national action plans for health security, GHSA Action Packages, and other complementary or successor indicators of global health security and pandemic preparedness; and (B)commitment to transparency, including budget and global health data transparency, complying with the International Health Regulations (2005), investing in domestic health systems, and achieving measurable results; (5)reduce long-term reliance upon United States foreign assistance for global health security by promoting partner country ownership, improved domestic resource mobilization, co-financing, and appropriate national budget allocations for global health security and pandemic preparedness and response;(6)assist partner countries in building the technical capacity of relevant ministries, systems, and networks to prepare, execute, monitor, and evaluate effective national action plans for health security, including mechanisms to enhance budget and global health data transparency, as necessary and appropriate;(7)support and be aligned with country-owned global health security policy and investment plans developed with input from key stakeholders, as appropriate;(8)facilitate communication and collaboration, as appropriate, among local stakeholders in support of a multi-sectoral approach to global health security;(9)support the long-term success of programs by building the capacity of local organizations and institutions in target countries and communities;(10)develop community resilience to infectious disease threats and emergencies;(11)support global health budget and workforce planning in partner countries, including training in financial management and budget and global health data transparency;(12)align United States foreign assistance for global health security with national action plans for health security in partner countries, developed with input from key stakeholders, including the private sector, to the greatest extent practicable and appropriate;(13)strengthen linkages between complementary bilateral and multilateral foreign assistance programs, including efforts of the World Bank, the World Health Organization, the Global Fund to Fight AIDS, Tuberculosis, and Malaria, and Gavi, the Vaccine Alliance, that contribute to the development of more resilient health systems and supply chains in partner countries with the capacity, resources, and personnel required to prevent, detect, and respond to infectious disease threats;(14)support innovation and public-private partnerships to improve pandemic preparedness and response, including for the development and deployment of effective, accessible, and affordable infectious disease tracking tools, diagnostics, therapeutics, and vaccines;(15)support collaboration with and among relevant public and private research entities engaged in global health security; and (16)support collaboration between United States universities and public and private institutions in partner countries that promote global health security and innovation.(b)Strategy submission(1)In generalNot later than 180 days after the date of the enactment of this Act, the President, in consultation with the head of each relevant Federal department and agency, shall submit to the appropriate congressional committees the strategy required under subsection (a) that provides a detailed description of how the United States intends to advance the policy set forth in section 3 and the agency-specific plans described in paragraph (2).(2)Agency-specific plansThe strategy required under subsection (a) shall include specific implementation plans from each relevant Federal department and agency that describe—(A)the anticipated contributions of the department or agency, including technical, financial, and in-kind contributions, to implement the strategy; and(B)the efforts of the department or agency to ensure that the activities and programs carried out pursuant to the strategy are designed to achieve maximum impact and long-term sustainability.(c)Report(1)In generalNot later than 1 year after the date on which the strategy required under subsection (a) is submitted to the appropriate congressional committees under subsection (b), and not later than October 1 of each year thereafter, the President shall submit to the appropriate congressional committees a report that describes the status of the implementation of the strategy.(2)ContentsThe report required under paragraph (1) shall—(A)identify any substantial changes made in the strategy during the preceding calendar year;(B)describe the progress made in implementing the strategy;(C)identify the indicators used to establish benchmarks and measure results over time, as well as the mechanisms for reporting such results in an open and transparent manner;(D)contain a transparent, open, and detailed accounting of expenditures by relevant Federal departments and agencies to implement the strategy, including, to the extent practicable, for each Federal department and agency, the statutory source of expenditures, amounts expended, partners, targeted populations, and types of activities supported;(E)describe how the strategy leverages other United States global health and development assistance programs and bilateral and multilateral institutions;(F)assess efforts to coordinate United States global health security programs, activities, and initiatives with key stakeholders; (G)incorporate a plan for regularly reviewing and updating strategies, partnerships, and programs and sharing lessons learned with a wide range of stakeholders, including key stakeholders, in an open, transparent manner; and(H)describe the progress achieved and challenges concerning the United States Government’s ability to advance GHSA and pandemic preparedness, including data disaggregated by priority country using indicators that are consistent on a year-to-year basis and recommendations to resolve, mitigate, or otherwise address the challenges identified therein.(d)FormThe strategy required under subsection (a) and the report required under subsection (c) shall be submitted in unclassified form but may contain a classified annex.8.Establishment of fund for global health security and pandemic preparedness(a)Negotiations for establishment of a fund for global health security and pandemic preparednessThe Secretary of State, in coordination with the Secretary of the Treasury, the Administrator of the United States Agency for International Development, the Secretary of Health and Human Services, and the heads of other relevant Federal departments and agencies as necessary and appropriate, should seek to enter into negotiations with donors, relevant United Nations agencies, including the World Health Organization, and other key multilateral stakeholders, for the establishment of—(1)a multilateral, catalytic financing mechanism for global health security and pandemic preparedness, which may be known as the Fund for Global Health Security and Pandemic Preparedness (in this title referred to as the Fund), in accordance with the provisions of this section; and(2)an Advisory Board to the Fund in accordance with section 9.(b)PurposeThe purpose of the Fund should be to close critical gaps in global health security and pandemic preparedness and build capacity in eligible partner countries in the areas of global health security, infectious disease control, and pandemic preparedness, such that it—(1)prioritizes capacity building and financing availability in eligible partner countries;(2)incentivizes countries to prioritize the use of domestic resources for global health security and pandemic preparedness;(3)leverages government, nongovernment, and private sector investments;(4)regularly responds to and evaluates progress based on clear metrics and benchmarks, such as the Joint External Evaluation and Global Health Security Index;(5)aligns with and complements ongoing bilateral and multilateral efforts and financing, including through the World Bank, the World Health Organization, the Global Fund to Fight AIDS, Tuberculosis, and Malaria, and Gavi, the Vaccine Alliance; and(6)accelerates country compliance with the International Health Regulations (2005) and fulfillment of the Global Health Security Agenda 2024 Framework, in coordination with the ongoing Joint External Evaluation national action planning process.(c)Executive board(1)In generalThe Fund should be governed by an Executive Board, which should be composed of not more than 20 representatives of donor governments, foundations, academic institutions, civil society, and the private sector that meet a minimum threshold in annual contributions and agree to uphold transparency measures.(2)DutiesThe Executive Board should be charged with approving strategies, operations, and grant-making authorities, such that it is able to conduct effective fiduciary, monitoring, and evaluation efforts, and other oversight functions. In addition, the Executive Board should—(A)be comprised only of contributors to the Fund at not less than the minimum threshold to be established pursuant to paragraph (1);(B)determine operational procedures such that the Fund is able to effectively fulfill its mission; and(C)provide oversight and accountability for the Fund in collaboration with the Inspector General to be established pursuant to section 10(e)(1)(A).(3)CompositionThe Executive Board should include—(A)representatives of the governments of founding permanent member countries who, in addition to the requirements in paragraph (1), qualify based upon meeting an established initial contribution threshold, which should be not less than 10 percent of total initial contributions, and a demonstrated commitment to supporting the International Health Regulations (2005);(B)term members, who are from academic institutions, civil society, and the private sector and are selected by the permanent members on the basis of their experience and commitment to innovation, best practices, and the advancement of global health security objectives; and(C)representatives of the World Health Organization, and the chair of the Global Health Security Steering Group.(4)QualificationsIndividuals appointed to the Executive Board should have demonstrated knowledge and experience across a variety of sectors, including human and animal health, agriculture, development, defense, finance, research, and academia.(5)Conflicts of interest(A)Technical expertsThe Executive Board may include independent technical experts, provided they are not affiliated with or employed by a recipient country or organization.(B)Multilateral bodies and institutionsExecutive Board members appointed under paragraph (3)(C) should recuse themselves from matters presenting conflicts of interest, including financing decisions relating to such bodies and institutions.(6)United states representation(A)In general(i)Founding permanent memberThe Secretary of State shall seek to establish the United States as a founding permanent member of the Fund.(ii)United States representationThe United States shall be represented on the Executive Board by an officer or employee of the United States appointed by the President.(B)Effective and termination dates(i)Effective dateThis paragraph shall take effect upon the date the Secretary of State certifies and transmits to Congress an agreement establishing the Fund.(ii)Termination dateThe membership established pursuant to subparagraph (A) shall terminate upon the date of termination of the Fund.(7)Removal proceduresThe Fund should establish procedures for the removal of members of the Executive Board who engage in a consistent pattern of human rights abuses, fail to uphold global health data transparency requirements, or otherwise violate the established standards of the Fund, including in relation to corruption.(8)EnforceabilityAny agreement concluded under the authorities provided by this section shall be legally effective and binding upon the United States, as may be provided in the agreement, upon—(A)the enactment of appropriate implementing legislation which provides for the approval of the specific agreement or agreements, including attachments, annexes, and supporting documentation, as appropriate; or(B)if concluded and submitted as a treaty, receiving the necessary consent of the Senate.(9)Eligible partner country definedIn this section, the term eligible partner country means a country with demonstrated—(A)need, as identified through the Joint External Evaluation process, the Global Health Security Index classification of health systems, national action plans for health security, and other complementary or successor indicators of global health security and pandemic preparedness; and(B)commitment to transparency, including budget and global health data transparency, complying with the International Health Regulations (2005), investing in domestic health systems, and achieving measurable results, and in which the Fund for Global Health Security and Pandemic Preparedness established under this section may finance global health security and pandemic preparedness assistance programs under this Act.9.Fund authorities(a)Program objectives(1)In generalIn carrying out the purpose set forth in section 8, the Fund, acting through the Executive Board, should provide grants, including challenge grants, technical assistance, concessional lending, catalytic investment funds, and other innovative funding mechanisms, as appropriate, to—(A)help eligible partner countries close critical gaps in health security, as identified through the Joint External Evaluation process, the Global Health Security Index classification of health systems, and national action plans for health security and other complementary or successor indicators of global health security and pandemic preparedness; and(B)support measures that enable such countries, at both national and sub-national levels, and in partnership with civil society and the private sector, to strengthen and sustain resilient health systems and supply chains with the resources, capacity, and personnel required to prevent, detect, mitigate, and respond to infectious disease threats before they become pandemics.(2)Activities supportedThe activities to be supported by the Fund should include efforts to—(A)enable eligible partner countries to formulate and implement national health security and pandemic preparedness action plans, advance action packages under the Global Health Security Agenda, and adopt and uphold commitments under the International Health Regulations (2005) and other related international health agreements, as appropriate;(B)support global health security budget planning in eligible partner countries, including training in financial management and budget and global health data transparency;(C)strengthen the health security workforce, including hiring, training, and deploying experts to improve frontline preparedness for emerging epidemic and pandemic threats;(D)improve infection control and the protection of healthcare workers within healthcare settings;(E)combat the threat of antimicrobial resistance;(F)strengthen laboratory capacity and promote biosafety and biosecurity through the provision of material and technical assistance;(G)reduce the risk of bioterrorism, zoonotic disease spillover, and accidental biological release;(H)build technical capacity to manage global health security related supply chains, including for personal protective equipment, oxygen, testing reagents, and other lifesaving supplies, through effective forecasting, procurement, warehousing, and delivery from central warehouses to points of service in both the public and private sectors;(I)enable bilateral, regional, and international partnerships and cooperation, including through pandemic early warning systems and emergency operations centers, to identify and address transnational infectious disease threats exacerbated by natural and man-made disasters, human displacement, and zoonotic infection;(J)establish partnerships for the sharing of best practices and enabling eligible countries to meet targets and indicators under the Joint External Evaluation process, the Global Health Security Index classification of health systems, and national action plans for health security relating to the detection, treatment, and prevention of neglected tropical diseases;(K)build the technical capacity of eligible partner countries to prepare for and respond to second order development impacts of infectious disease outbreaks, while accounting for the differentiated needs and vulnerabilities of marginalized populations;(L)develop and utilize metrics to monitor and evaluate programmatic performance and identify best practices, including in accordance with Joint External Evaluation benchmarks, Global Health Security Agenda targets, and Global Health Security Index indicators;(M)develop and deploy mechanisms to enhance the transparency and accountability of global health security and pandemic preparedness programs and data, in compliance with the International Health Regulations (2005), including through the sharing of trends, risks, and lessons learned; and(N)develop and implement simulation exercises, produce and release after action reports, and address related gaps.(3)Implementation of program objectivesIn carrying out the objectives of paragraph (1), the Fund should work to eliminate duplication and waste by upholding strict transparency and accountability standards and coordinating its programs and activities with key partners working to advance global health security and pandemic preparedness, including—(A)governments, civil society, faith-based, and nongovernmental organizations, research and academic institutions, and private sector entities in eligible partner countries;(B)the pandemic early warning systems and emergency operations centers to be established under section 9;(C)the World Health Organization;(D)the Global Health Security Agenda;(E)the Global Health Security Initiative;(F)the Global Fund to Fight AIDS, Tuberculosis, and Malaria;(G)the United Nations Office for the Coordination of Humanitarian Affairs, UNICEF, and other relevant funds, programs, and specialized agencies of the United Nations;(H)Gavi, the Vaccine Alliance;(I)the Coalition for Epidemic Preparedness Innovations (CEPI);(J)the Global Polio Eradication Initiative; and(K)the United States Coordinator for Global Health Security and Diplomacy established under section 5.(b)PriorityIn providing assistance under this section, the Fund should give priority to low-and lower-middle income countries with—(1)low scores on the Global Health Security Index classification of health systems;(2)measurable gaps in global health security and pandemic preparedness identified under Joint External Evaluations and national action plans for health security;(3)demonstrated political and financial commitment to pandemic preparedness; and(4)demonstrated commitment to upholding global health budget and data transparency and accountability standards, complying with the International Health Regulations (2005), investing in domestic health systems, and achieving measurable results.(c)Eligible grant recipientsGovernments and nongovernmental organizations should be eligible to receive grants as described in this section.10.Fund administration(a)Appointment of an administratorThe Executive Board of the Fund should appoint an Administrator who should be responsible for managing the day-to-day operations of the Fund.(b)Authority to solicit and accept contributionsThe Fund should be authorized to solicit and accept contributions from governments, the private sector, foundations, individuals, and nongovernmental entities of all kinds.(c)Accountability of funds and criteria for programsAs part of the negotiations described in section 8(a), the Secretary of the State, shall, consistent with subsection (d)—(1)take such actions as are necessary to ensure that the Fund will have in effect adequate procedures and standards to account for and monitor the use of funds contributed to the Fund, including the cost of administering the Fund; and(2)seek agreement on the criteria that should be used to determine the programs and activities that should be assisted by the Fund.(d)Selection of partner countries, projects, and recipientsThe Executive Board should establish—(1)eligible partner country selection criteria, to include transparent metrics to measure and assess global health security and pandemic preparedness strengths and vulnerabilities in countries seeking assistance;(2)minimum standards for ensuring eligible partner country ownership and commitment to long-term results, including requirements for domestic budgeting, resource mobilization, and co-investment;(3)criteria for the selection of projects to receive support from the Fund;(4)standards and criteria regarding qualifications of recipients of such support;(5)such rules and procedures as may be necessary for cost-effective management of the Fund; and(6)such rules and procedures as may be necessary to ensure transparency and accountability in the grant-making process.(e)Additional transparency and accountability requirements(1)Inspector general(A)In generalThe Secretary of State shall seek to ensure that the Fund maintains an independent Office of the Inspector General and ensure that the office has the requisite resources and capacity to regularly conduct and publish, on a publicly accessible website, rigorous financial, programmatic, and reporting audits and investigations of the Fund and its grantees.(B)Sense of congress on corruptionIt is the sense of Congress that—(i)corruption within global health programs contribute directly to the loss of human life and cannot be tolerated; and(ii)in making financial recoveries relating to a corrupt act or criminal conduct under a grant, as determined by the Inspector General, the responsible grant recipient should be assessed at a recovery rate of up to 150 percent of such loss.(2)Administrative expensesThe Secretary of State shall seek to ensure the Fund establishes, maintains, and makes publicly available a system to track the administrative and management costs of the Fund on a quarterly basis.(3)Financial tracking systemsThe Secretary of State shall ensure that the Fund establishes, maintains, and makes publicly available a system to track the amount of funds disbursed to each grant recipient and sub-recipient during a grant’s fiscal cycle.11.Fund Advisory Board(a)In generalThere should be an Advisory Board to the Fund.(b)AppointmentsThe members of the Advisory Board should be composed of—(1)individuals with experience and leadership in the fields of development, global health, epidemiology, medicine, biomedical research, and social sciences; and(2)representatives of relevant United Nations agencies, including the World Health Organization, and nongovernmental organizations with on-the-ground experience in implementing global health programs in low and lower-middle income countries.(c)ResponsibilitiesThe Advisory Board should provide advice and guidance to the Executive Board of the Fund on the development and implementation of programs and projects to be assisted by the Fund and on leveraging donations to the Fund.(d)Prohibition on payment of compensation(1)In generalExcept for travel expenses (including per diem in lieu of subsistence), no member of the Advisory Board should receive compensation for services performed as a member of the Board.(2)United states representativeNotwithstanding any other provision of law (including an international agreement), a representative of the United States on the Advisory Board may not accept compensation for services performed as a member of the Board, except that such representative may accept travel expenses, including per diem in lieu of subsistence, while away from the representative’s home or regular place of business in the performance of services for the Board.(e)Conflicts of interestMembers of the Advisory Board should be required to disclose any potential conflicts of interest prior to serving on the Advisory Board.12.Reports to Congress on the Fund(a)Status reportNot later than 6 months after the date of enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, and the heads of other relevant Federal departments and agencies, shall submit to the appropriate congressional committees a report detailing the progress of international negotiations to establish the Fund.(b)Annual report(1)In generalNot later than 1 year after the date of the establishment of the Fund, and annually thereafter for the duration of the Fund, the Secretary of State, shall submit to the appropriate congressional committees a report on the Fund.(2)Report elementsThe report shall include a description of—(A)the goals of the Fund;(B)the programs, projects, and activities supported by the Fund;(C)private and governmental contributions to the Fund; and(D)the criteria utilized to determine the programs and activities that should be assisted by the Fund.(c)GAO report on effectivenessNot later than 2 years after the date that the Fund comes into effect, the Comptroller General of the United States shall submit to the appropriate congressional committees a report evaluating the effectiveness of the Fund, including—(1)the effectiveness of the programs, projects, and activities supported by the Fund; and(2)an assessment of the merits of continued United States participation in the Fund.13.United States contributions(a)In generalSubject to submission of the certification under this section, the President is authorized to make available for United States contributions to the Fund such funds as may be authorized to be made available for such purpose.(b)NotificationThe Secretary of State shall notify the appropriate congressional committees not later than 15 days in advance of making a contribution to the Fund, including—(1)the amount of the proposed contribution;(2)the total of funds contributed by other donors; and(3)the national interests served by United States participation in the Fund.(c)LimitationAt no point during the five years after enactment of this Act shall a United States contribution to the Fund cause the cumulative total of United States contributions to the Fund to exceed 33 percent of the total contributions to the Fund from all sources.(d)Withholdings(1)Support for acts of international terrorismIf at any time the Secretary of State determines that the Fund has provided assistance to a country, the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371) has repeatedly provided support for acts of international terrorism, the United States shall withhold from its contribution to the Fund for the next fiscal year an amount equal to the amount expended by the Fund to the government of such country.(2)Excessive salariesIf at any time during the five years after enactment of this Act, the Secretary of State determines that the salary of any individual employed by the Fund exceeds the salary of the Vice President of the United States for that fiscal year, then the United States should withhold from its contribution for the next fiscal year an amount equal to the aggregate amount by which the salary of each such individual exceeds the salary of the Vice President of the United States.(3)Accountability certification requirementThe Secretary of State may withhold not more than 20 percent of planned United States contributions to the Fund until the Secretary certifies to the appropriate congressional committees that the Fund has established procedures to provide access by the Office of Inspector General of the Department of State, as cognizant Inspector General, the Inspector General of the Department of Health and Human Services, the Inspector General of the United States Agency for International Development, and the Comptroller General of the United States to the Fund’s financial data and other information relevant to United States contributions to the Fund (as determined by the Inspector General of the Department of State, in consultation with the Secretary of State).14.Compliance with the Foreign Aid Transparency and Accountability Act of 2016Section 2(3) of the Foreign Aid Transparency and Accountability Act of 2016 (Public Law 114–191; 22 U.S.C. 2394c note) is amended—(1)in subparagraph (C), by striking and at the end;(2)in subparagraph (D), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(E)the Global Health Security Act of 2021..15.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional Committees means—(A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.(2)Global health securityThe term global health security means activities supporting epidemic and pandemic preparedness and capabilities at the country and global levels in order to minimize vulnerability to acute public health events that can endanger the health of populations across geographical regions and international boundaries.16.SunsetThis Act, and the amendments made by this Act shall cease to be effective 5 fiscal years after the enactment of this Act.Passed the House of Representatives June 28, 2021.Cheryl L. Johnson,Clerk